DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites that there is “a controller configured to control the transmitter and the receiver to select one of the wireless access interfaces of the infrastructure equipment as the serving wireless access interface”, wherein this underlined term suggests that there are a plurality of wireless access interfaces however there is only one prior instance of a wireless access interface of the infrastructure equipment being recited in the instant claim. In order for the controller to have the ability to select one of the wireless access interfaces of the infrastructure equipment there would need to be a claim limitations expressing “… the infrastructure equipment providing a plurality of wireless access interfaces for transmitting signals…”.  Additionally, the recitation of “… one or more neighboring infrastructure equipment provide an enhanced wireless access interface…” should be recited earlier in the claim to clearly indicated that these neighboring infrastructure equipment are part of the communication network or are located in proximity to other infrastructure equipment to improve clarity and readability of the claims and reduce confusion as to where and how the neighboring infrastructure are connected to the mobile communications network. Lastly, the claim recites “… to generate a signal reception metric for each of the wireless access interfaces provided by the one or more neighboring infrastructure equipment…” however there is never any prior limitation which provides proper antecedent basis for the claim which addresses the plural nature of the amount of wireless access interfaces located at the neighbouring infrastructure. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10,091,722 (Patent ‘722). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the following.

Regarding claim 1 of the instant application, Claim 15 of Patent ‘722 claims substantially the same limitations while only omitting the limitations which are found in claims 7-9 of the instant application. Resulting in a claim which is substantially broader than that of patent ‘722.

Regarding claim 10 of the instant application, Claim 15 of Patent ‘722 claims substantially the same limitations while only omitting the limitations which are found in claims 16-18 of the instant application. Resulting in a claim which is substantially broader than that of patent ‘722.

Regarding claims 2 and 11 of the instant application, these claims are substantially similar claim limitations are recited in claim 16 of patent ‘722.
Regarding claims 3 and 12 of the instant application, these claims are substantially similar claim limitations are recited in claim 18 of patent ‘722.
Regarding claim 4 and 13 of the instant application, these claims are substantially similar claim limitations are recited in claim 17 of patent ‘722.
Regarding claim 5 and 14 of the instant application, these claims are substantially similar claim limitations are recited in claim 16 of patent ‘722.


Regarding claims 7-9 and 16-18 of the instant application, these claims are substantially similar claim limitations are recited in claim 15 of patent ‘722, with only small grammatical changes to sentence structure and the replacement of the phrase “signal strength level” (in the instant application) with the phrase “signal quality level”.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of U.S. Patent No. 10,785,714 (Patent ‘714). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the following.

Instant Application claim 1, substantially similar claim limitations are recited in claim 20 of patent ‘714, with only small grammatical changes to sentence structure and the omission of additional claim limitations which make the instant application broader than patent ‘714.
Instant Application claim 10, substantially similar claim limitations are recited in claim 20 of patent ‘714, with only small grammatical changes to sentence structure and the omission of additional claim limitations which make the instant application broader than patent ‘714.
Instant Application claims 2 and 11, substantially similar claim limitations are recited in claim 21 of patent ‘714, with only small grammatical changes to sentence structure.
Instant Application claims 3 and 12, substantially similar claim limitations are recited in claim 22 of patent ‘714, with only small grammatical changes to sentence structure.

Instant Application claims 5 and 14, substantially similar claim limitations are recited in claim 21 of patent ‘714, with only small grammatical changes to sentence structure.
Instant Application claims 6 and 15, substantially similar claim limitations are recited in claim 24 of patent ‘714, with only small grammatical changes to sentence structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. US 2011/0319076 (hereinafter Rama) and Bergman et al. US 2015/0341855 (hereinafter Berg).


While Rama teaches wherein the cells may be of different RATs and may be smaller cells (femto cells) which may provide an enhancement feature such as offloading users from the marco cell or providing additional coverage to a weakly covered or operating at capacity (such as inside a building or sports arena) but it does not explicitly disclosed wherein that cell is an enhanced cells. 
	However, Berg teaches wherein a network comprising a base station and UE may have a base station which utilizes a transmission techniques for the purpose cell coverage extension thereby implementing an enhance wireless access interface [Berg, Fig. 8, Paragraphs 62-64]. It is also additionally noted that the infrastructure equipment (including the neighboring infrastructure equipment) have a plurality of wireless access interfaces which may be non-enhanced or enhanced as indicated in Berg, Figure 10 (plurality of network communications interfaces and transceivers for the each base station), in addition to Figures 2 and 8 which shows a base stations having the ability to transmit and receive signals for overlapping legacy and deep coverage network signals, wherein the UE may select and reselect any of these interfaces based on predetermined criteria [Berg, Figs. 2, 8 and 10, Paragraphs 9 and 64].


Regarding claim 2, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 1, wherein each of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment and each of the one or more wireless access interfaces provided by the selected infrastructure equipment has a relative priority, and the controller is configured in combination with the transmitter and the receiver to compare the relative priorities of each of the wireless access interfaces provided by the selected infrastructure equipment and the one or more neighbouring infrastructure equipment, to compare the generated signal reception metrics for each of the wireless access interfaces provided by the selected infrastructure equipment and the one or more neighbouring infrastructure equipment, and to select one of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment or selected infrastructure equipment with at least one of the highest priority and the highest signal reception metric  [Rama, Paragraphs 33-34, the mobile wireless communication device can (re)select a 3G cell from the stored list over a 2G cell on a prioritized cell list (comprising prioritized cells and neighbor cells) and connect to it based on the priority comparison in addition to generated signal reception metrics as per Paragraphs 31-33 & 37].
Regarding claim 3, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 2, wherein the enhanced wireless access interface is assigned the lowest relative priority level (the enhanced wireless access interface which may be interface of the femto-cell ( this interpretation is because the femto cell has a lower transmit power as 

Regarding claim 4, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 3, wherein the controller is configured in combination with the transmitter and the receiver to select the one of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment or the serving infrastructure, if one of the neighbouring infrastructure equipment provides a wireless access interface with a higher relative priority than the wireless access interface of the serving infrastructure equipment, and the signal reception metric of the higher priority wireless access interface exceeds a first predetermined threshold associated with selecting a higher priority wireless access interface, then selecting, by the communications device the higher relative priority wireless access interface, or if the signal reception metric of the serving wireless access interface is below a second predetermined threshold associated with selecting a lower priority wireless access interface (Serving cell signal quality 202 degrading below UMTS level -90dBm the 2G GSM cell is selected for further monitoring), and one of the neighbouring infrastructure equipment provides a wireless access interface or an enhanced wireless access interface with a lower relative priority than the serving wireless access interface of the selected infrastructure equipment (the neighboring 2G cell or Femto cell as described above have a lower priority than the serving wireless 3G cell), then to select the lower relative priority wireless access interface or enhanced wireless access interface if the signal reception metric of the lower priority wireless access interface exceeds a third predetermined threshold associated with selecting a lower priority wireless access interface or enhanced wireless access interface (selection of the neighboring cell/femto is made once the femto cell 

Regarding claim 5, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 1, wherein each of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment and each of the one or more wireless access interfaces provided by the selected infrastructure equipment has a relative priority, and the controller is configured in combination with the transmitter and the receiver to compare the relative priorities of each of the wireless access interfaces provided by the selected infrastructure equipment and the one or more neighbouring infrastructure equipment  [Rama, Paragraphs 33-34, the mobile wireless communication device can (re)select a 3G cell from the stored list over a 2G cell on a prioritized cell list (comprising prioritized cells and neighbor cells) and connect to it based on the priority comparison].

Regarding claim 6, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 1, the enhanced wireless access interface provides a facility for transmitting or receiving signals over an extended coverage area relative to a wireless access interface which is not enhanced [Berg, Figure 8, Paragraphs 62-64 (there is an enhanced wireless access interface taught by Berg which provides the MTC UE the ability to transceiver signals over an extended coverage area relative to the wireless access interface for legacy communications)]. The motivation to combine is the same as that which is provided in the rejection of claim 1 above.

Regarding claim 7, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 1, wherein the circuitry is configured to measure a signal quality of the selected infrastructure equipment and the one or more neighbouring infrastructure 

Regarding claim 8, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 7, wherein the signal reception metric for the enhanced wireless access interface provided by the selected infrastructure equipment or the one or more neighbouring infrastructure equipment [Rama, Paragraph 5 (femto cells that have limited coverage area are monitored and discovered through a discovery process/cell searching process during initialization)] is derived using a predetermined minimum signal quality level [See Figure 2, GSMRxlevel-100], which is lower than the predetermined minimum signal quality level for the wireless access interface provided by the selected infrastructure equipment or the one or more neighbouring infrastructure equipment which is not enhanced (lower than the UMTS signal level 206 of Figure 2 of Rama). 

Regarding claim 10, Rama teaches a circuitry [Ram, Figure 1 and Fig. 5 (circuitry diagram of device 106)] for a communications device for transmitting data to or receiving data (transceiver) from a mobile communications network [Ram, Fig. 1], the mobile communications network including a plurality of infrastructure equipment [Ram, Fig. 1], each infrastructure equipment providing one or more wireless access interfaces for the communications device [Rama, Figure 1 the plurality of interfaces of the plurality of radio network subsystem/cells], the circuitry comprising a transmitter configured to transmit signals representing the data [Rama, Figure 5, Paragraph 35], a receiver configured to receive signals 
While Rama teaches wherein the cells may be of different RATs and may be smaller cells (femto cells) which may provide an enhancement feature such as offloading users from the marco cell or providing additional coverage to a weakly covered or operating at capacity (such as inside a building or sports arena) but it does not explicitly disclosed wherein that cell is an enhanced cells. 
	However, Berg teaches wherein a network comprising a base station and UE may have a base station which utilizes a transmission techniques for the purpose cell coverage extension thereby implementing an enhance wireless access interface [Berg, Fig. 8, Paragraphs 62-64. It is also additionally noted that the infrastructure equipment (including the neighboring infrastructure equipment) have a plurality of wireless access interfaces which may be non-enhanced or enhanced as indicated in Berg, Figure 10 (plurality of network communications interfaces and transceivers for the each base station), in addition to Figures 2 and 8 which shows a base stations having the ability to transmit and receive signals for overlapping legacy and deep coverage network signals, wherein the UE may select and reselect any of these interfaces based on predetermined criteria [Berg, Figs. 2, 8 and 10, Paragraphs 9 and 64].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Rama, indicating the communication system with the teachings of Berg, indicating the cell coverage enhancement feature to produce a method and system which offers the benefit of increased network coverage accessibility.

Regarding claim 11, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 10, wherein each of the wireless access interfaces provided by the one or more neighbouring infrastructure equipment and each of the one or more wireless access interfaces provided by the selected infrastructure equipment has a relative priority, and the controller is 

Regarding claim 12, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 11, wherein the enhanced wireless access interface is assigned the lowest relative priority level (the enhanced wireless access interface which may be interface of the femto-cell ( this interpretation is because the femto cell has a lower transmit power as indicated by the coverage area range of the femto cell in Figure 1). This femto cell is interpreted as having the lowest relative priority level because it  may not be listed in the broadcast but may ultimately make the mobile's list which is aware of "non-broadcast cells" such as the femto cells [Rama, Paragraph 5]). 

Regarding claim 13, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 12, wherein the controller is configured in combination with the transmitter and the receiver to select the one of the wireless access interfaces provided by the one 



Regarding claim 15, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 10, the enhanced wireless access interface provides a facility for transmitting or receiving signals over an extended coverage area relative to a wireless access interface which is not enhanced [Berg, Figure 8, Paragraphs 62-64 (there is an enhanced wireless access interface taught by Berg which provides the MTC UE the ability to transceiver signals over an extended coverage area relative to the wireless access interface for legacy communications)]. The motivation to combine is the same as that which is provided in the rejection of claim 1 above.
 
Regarding claim 16, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 10, wherein the circuitry is configured to measure a signal quality of the selected infrastructure equipment and the one or more neighbouring infrastructure equipment, or measure a signal quality provided from each of the one or more wireless access interfaces provided from the selected infrastructure equipment and the one or more neighbouring infrastructure equipment, and determine for each of the wireless access interfaces, the signal reception 

Regarding claim 17, the combination of Rama, in view of Kim teaches the circuitry for the communications device as claimed in claim 16, wherein the signal reception metric for the enhanced wireless access interface provided by the selected infrastructure equipment or the one or more neighbouring infrastructure equipment [Rama, Paragraph 5 (femto cells that have limited coverage area are monitored and discovered through a discovery process/cell searching process during initialization)] is derived using a predetermined minimum signal quality level [See Figure 2, GSMRxlevel-100], which is lower than the predetermined minimum signal quality level for the wireless access interface provided by the selected infrastructure equipment or the one or more neighbouring infrastructure equipment which is not enhanced (lower than the UMTS signal level 206 of Figure 2 of Rama). 

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467